ORDER

PER CURIAM.
AND NOW, this 25th day of August, 2005, E. Nkem Odinkemere having been disbarred from the practice of law in the *115State of New Jersey by Order of the Supreme Court of New Jersey dated January 19, 2005; the said E. Nkem Odinkemere having been directed on May 13, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, the request for oral argument and/or further proceedings is denied and it is
ORDERED that E. Nkem Odinkemere is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.